DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-8 and 16 are objected to because of the following informalities:
The claims use active verbs for functions that the structure of the apparatus/device is intended to perform, but as these claims are directed to an apparatus, the “active step” should be in a format such as “structure X configured to Y.” The reason for this is that confusion can arise between whether actions are functional capabilities of the structure, or active method steps for using the apparatus, which would be indefinite under 35 U.S.C. § 112. For example, in claim 1, “signal processing device obtaining through the first compensation sensor a failure region,” may be corrected to “signal processing device configured to obtain, through the first compensation sensor, a failure region.” Applicant’s cooperation in identifying and correcting these “active verbs” is appreciated."
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-16 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1-16, the claims recite a sensor “attached to an object to be detected to sense a physiological signal value,” which under BRI is interpreted to encompass the human organism. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stratbucker (U.S. Patent Application Publication No. 2001/0027270,) hereinafter referred to as Stratbucker; in view of Yonce (U.S. Patent No. 6,597,942,) hereinafter referred to as Yonce.
Regarding claim 1, Stratbucker teaches a physiological sensor device comprising: 
a physiological signal sensor attached to an object to be detected to sense a physiological signal value (¶[0024]).
Stratbucker does not teach additional compensation electrodes disposed on the physiological signal sensor, and a signal processing device coupled to the physiological signal sensor and compensation sensor, configured to detect a failure region of the physiological signal sensor and determine a compensation value in order to compensate the loss of signal in the failure region.
Attention is brought to the Yonce reference, which teaches a physiological signal sensor comprising electrodes configured to function as a compensation/lead-off sensor (col. 4, lines 14-29 for RL electrode and col. 5, lines 45-end and col. 6, lines 1-10 and 30-44 for the method of lead-off detection of remaining electrodes), detecting a failure region if the physiological signal sensor partially detached from the object to be detected (the failure region is the known location of the disconnected electrode), and an impedance balancing circuit which provides a compensation value to correct the failure for the physiological signal sensing function according to the detected failure region (col. 8, lines 19-38). 	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the electrode patch of Stratbucker, to include additional electrodes and associated circuitry as a compensation sensor and correction method, as taught by Yonce, because Yonce teaches that it provides an advantage over other known methods of lead-off detection (Yonce, col. 4, lines 3-9) and provides a clear indication of the particular electrode that needs adjustment (Yonce, col. 4, lines 11-12).
	Regarding claim 2, Stratbucker, as modified by Yonce, teaches the physiological sensor device as claimed in claim 1.
Yonce  further teaches wherein the first compensation sensor comprises a plurality of first compensation electrodes (each of the electrodes of Yonce functions as a lead-off compensation sensor in the overall method of Yonce summarized in col. 4, lines 14-29 for RL electrode and col. 5, lines 45-end and col. 6, lines 1-10 and 30-44 for the method of lead-off detection of remaining electrodes).
Stratbucker teaches that the plurality of electrodes are disposed on an edge of a sensing region in the physiological signal sensor (Fig. 7A-B the electrodes are on the edge of the patch as they follow the edges of the shape and no specific distance is recited. Particularly the LA, RA, LL electrodes are proximate the edges of the patch).	Regarding claim 6, Stratbucker, as modified by Yonce, teaches the physiological sensor device as claimed in claim 2.
Stratbucker teaches further comprising: a reference electrode attached to the object to be detected to sense a reference signal value, the reference signal value serving as a comparison basis for calibrating a sensing electrode in the physiological signal sensor (¶[0207] reference electrodes one per button electrode, or one per group of single-element electrodes).
	Regarding claim 7, Stratbucker, as modified by Yonce, teaches the physiological sensor device as claimed in claim 2.
Yonce teaches further comprising: a second compensation sensor comprising a plurality of second compensation electrodes, the plurality of second compensation electrodes being arranged in a matrix on a sensing electrode in the physiological signal sensor (each of the electrodes of Yonce functions as a lead-off compensation sensor in a matrix of sensing electrodes, in the overall method of Yonce summarized in col. 4, lines 14-29 for RL electrode and col. 5, lines 45-end and col. 6, lines 1-10 and 30-44 for the method of lead-off detection of remaining electrodes), wherein the signal processing device determines whether deformation or wrinkle occurs between the physiological signal sensor and the object to be detected according to a second compensation signal generated by the second compensation sensor (detects a deformation of the patch with respect to the user by detecting which electrode is not connected and therefore not conforming to the user) and compensate the physiological signal value sensed by the physiological signal sensor according to the deformation or the wrinkle (col. 8, lines 19-38).
	Regarding claim 8, Stratbucker, as modified by Yonce, teaches the physiological sensor device as claimed in claim 1.
Stratbucker teaches further comprising a fixing member configured to fix the physiological signal sensor and the first compensation sensor (¶[0055] adhesive sheet fixes all of the electrodes together and to the human).
Regarding claims 9-10, and 14-15, the claims are directed to a correction method comprising substantially the same subject matter as claims 1-2 and 6-8 and rejected under substantially the same sections of Stratbucker and Yonce.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stratbucker and Yonce, as applied to claims 1-2 and 6-8 above, and further in view of Cory et al. (U.S. Patent Application Publication No. 2006/0085049,) hereinafter referred to as Cory.
	Regarding claims 9-10, and 14-15, the claims are directed to a correction method comprising substantially the same subject matter as claims 1-2 and 6-8 and rejected under substantially the same sections of Stratbucker and Yonce excepting for the addition of a host device, and the sensor device communicating to the host device.
	Attention is drawn to the Cory reference, which teaches a physiological sensor wirelessly coupled to a host device (¶[0178]), and information is transmitted between the two devices for the host device to perform computation (¶[0046]) and present a physiological value (¶¶[0183-0184]). 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the physiological sensor of Stratbucker to include communication with a host device, as taught by Cory, in order to facilitate telemedicine (¶[0184] and offload computational complexity to a more capable computer.
Allowable Subject Matter
Claims 3-5 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening, and further resolving the rejection under 35 U.S.C. § 101, and any objections, above.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art for teaching a failure region calculated as an area is found in Gozani et al. (U.S. Patent Application Publication No. 2014/0296934, which teaches that “electrode-skin contact area cannot be easily measured in real-time” (¶[0045]) and that the electrode-skin contact area can be expressed generally as a proportion of attached area to unattached area (¶[0046], ¶[0055]). Therefore, the prior art of record does not teach calculating a failure region as a specific area of any particular geometry.
Further, the prior art of record does not teach or suggest using the number of disconnected electrodes to indicate a boundary length of a failure region in order to calculate an area of failure of a sensing device, for the geometric specificity of a rectangular and/or circular/elliptical shaped sensor and corresponding triangular and/or bow-shaped failure regions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2014/0296934 to Gozani et al. teaches “electrode-skin contact area cannot be easily measured in real-time” and determining relative changes in electrode-skin contact area as determined by changes in electrode-skin impedance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792